Exhibit 10.1

April 15, 2009

GLOBAL CROSSING

2009

Discretionary Incentive Bonus Program

COMPANY CONFIDENTIAL MATERIAL

This Program document is not a contract.

 

1. OVERVIEW:

The Discretionary Incentive Bonus Program (the “Program”) was established by
Global Crossing Limited (together with its subsidiaries, the “Company”) to
provide certain designated employees with the potential for an annual bonus
opportunity. The Program is also intended to assist Global Crossing in its
continuing efforts at attracting, retaining, and motivating qualified employees
and aligning the interests of its employees toward the collective achievement of
company objectives.

As applied to any particular employee, the Program shall be governed solely by
this document and by the terms of the country-specific addendum for the country
in which the employee is employed (the “Applicable Country-Specific Addendum”).
The Applicable Country-Specific Addendum may vary the provisions and
implementation of the Program provisions as deemed appropriate to conform with
local laws, practices and procedures. In the event of a conflict between the
terms of this document and the Applicable Country-Specific Addendum, the terms
of the Applicable Country-Specific Addendum shall control.

The Program differs in important respects from bonus programs used in prior
years. This document and the Applicable Country-Specific Addendum should be read
carefully.

 

2. PROGRAM ADMINISTRATION:

The Program shall be administered by the Compensation Committee of the Company’s
Board of Directors (the “Committee”), which shall have all powers and authority
necessary for carrying out its duties under the Program. The Committee shall
have the full power and authority to interpret and apply the provisions of the
Program, to make any and all required determinations and calculations, and to
decide with finality any and all other matters or disputes arising under the
Program. To be clear, the Committee shall have the authority to exercise
subjective discretion in all manners of determining payable final bonus award
amounts, if any, to individual Participants under the Program. The bonus amount
awarded, if any, for each individual Participant may be reduced or eliminated by
the Committee in its sole discretion.

The Committee is empowered to delegate any or all responsibilities and
discretions for Program administration to Company management, in accordance with
such guidelines as the Committee may approve from time to time. Any reference
herein to the “Committee” shall include such delegates to the extent of such
delegation.



--------------------------------------------------------------------------------

“Discretionary Adjustment Factor” means the authority of the Committee to adjust
the Company’s total calculated Initial Bonus Pool upward or downward in its sole
discretion and its commensurate authority to ultimately determine whether to
award a bonus amount to any individual Participant and to reduce or eliminate
the amount, if any, thereof based upon such objective and subjective factors as
the Committee may deem appropriate in its sole discretion.

“Performance Criteria” mean those objective performance measures approved and
utilized as guidelines in the Program by the Committee to determine the level of
the Initial Bonus Award Pool, if any, which is always then subject to the
Discretionary Adjustment Factor.

The Committee’s decisions and determinations as to any and all aspects of the
Program and/or the application of its provisions shall be final and binding on
all persons and/or entities concerned about or interested in the Program in any
manner.

 

3. AMENDMENT AND MODIFICATION:

The Committee, in its sole discretion, at any time, without prior notice and
without the consent of Participants, may suspend or terminate the Program in its
entirety, or may terminate, suspend, modify, amend, or alter any or all of the
Program’s provisions, in whole or in part, including by any method or in any
manner adversely affecting Participant interests. No Participant individually,
nor any group of Participants, nor any other person or group, shall hold or
accrue any vested entitlement, legal or equitable claim, or contractual right,
whatsoever, under the Program or regarding its administration or implementation,
at any time before the actual completion of the distribution transactions of any
funds or other awards that the Committee may ultimately determine are to be paid
to Participants under the Program for a plan period.

 

4. ELIGIBILITY AND PARTICIPATION:

The designation of Employees as Participants under the Bonus Program shall be
determined and approved by the Committee, in its sole discretion. No Employee at
the Company nor any other individuals or groups will have any right or
entitlement to be designated as a Participant in any program period or
subsequently remain a Participant under the Program.

In order for any Employee to qualify for a potential payout under the Bonus
Program, that Employee must first comply with all requirements of the Applicable
Country-Specific Addendum, including any requirement to specifically acknowledge
that even if the performance objectives are in fact achieved, the Committee may
decide in its sole discretion to terminate or modify the Program, to make no
payout under the Program, or to reduce, delay or impose conditions on any such
payout. Each Employee further acknowledges that, except as otherwise required by
applicable law, he or she is solely responsible for the payment of all taxes (or
similar obligations) in respect of any award made under the Program and that in
the event the Committee elects to make a payout in the form of Company stock
that no guarantee is made by the Company as to the ability of such Employee to
sell such stock or the price that may be received for it.

 

2



--------------------------------------------------------------------------------

“Employee” means an employee of the Company.

“Participant” means an Employee who is selected by the Committee to participate
in the Program.

All regular non-sales Employees that are actively employed and maintained on the
Company payroll at the time of actual bonus payment distributions, if any, are
eligible to participate in the Program. In addition, to be eligible, an employee
must be in good standing (no disciplinary warnings or performance improvement
plan) at the time of actual bonus payment distribution. The Committee, in its
sole discretion, may designate which, if any, Employees will be considered
Participants in the Program by individual, groups, specified job categories,
classifications, levels, subsidiaries, or any other means of classification.

Employees on a non-regulated, unpaid leave without benefits on the actual date
of bonus payment distributions are not considered active employees and are
therefore ineligible. Employees in sales commissionable positions, Employees
participating in other special incentive plans, and Employees covered by a
collective bargaining agreement, are ineligible. Independent contractors,
interns, and any individuals in other non-employee classifications at the
Company are ineligible to participate in the Program.

 

5. DETERMINATION OF BONUS AWARD OPPORTUNITIES:

The determination of bonus award opportunities for Participants will be
generally accomplished as follows, subject to any changes or revisions to such
determination protocol in the sole discretion of the Committee: (1) An Initial
Bonus Pool will be calculated by the Committee based on achievement or
non-achievement of the Performance Criteria; (2) The amount of the Initial Bonus
Pool will be reviewed by the Committee and may be reduced or eliminated or
increased by application of the Discretionary Adjustment Factor to arrive at a
Final Bonus Pool Amount, if any, notwithstanding the fact that any considered
goals and objectives may or may not have been achieved; and (3) If the Committee
determines there will be a Final Bonus Pool Amount for the program period under
consideration, the Committee or its designee will then determine the bonus
amounts, if any, individual Participants may be paid.

An individual Participant will therefore have the potential to be provided with
a preliminary target bonus opportunity, which would then be subject to a
discretionary adjustment multiplier of between 0% and any such percentage amount
as the Committee may determine is appropriate, which will be dependent upon
various objective and subjective factors, including the extent to which any
pertinent performance goals for the individual Participant are deemed to have
been achieved.

In determining the potential reduction or elimination of the Initial Bonus Pool
or Participant bonus amounts, the Committee may consider any factors, objective
or subjective, it deems prudent, necessary or appropriate. For example, without
exclusion or limitation, the Committee may consider any events or changes in
events (past, present or future), accounting practices or applicable law,
general macro-economic or market factors, extraordinary gains or losses,
discontinued operations, restructuring costs, sales or

 

3



--------------------------------------------------------------------------------

dispositions of assets and acquisitions, individual work performance criteria,
the Company’s OIBDA, free cash flow, cash flows, net income, pre-tax income, net
revenue, EBITDA, operating income, diluted earnings per share, earnings per
share, gross margin, return on sales, return on equity, return on investment,
cost reductions or savings, operational funding requirements, appreciation in
Company stock value, the Company’s liquidity position, stock value and business
prospects, and any other performance results and productivity measures
applicable to individual Participants.

 

6. PAYMENT – FORM, TIMING AND DEFERRAL:

Payment of any bonus awards to Participants may be made in the form of cash,
stock, and/or other form of award, or combinations thereof, in whole or in part,
and with any such restrictions, limitations, and/or conditions as the Committee
may determine and impose. If permissible under applicable law and regulations,
certain Participants may also be provided with an election to purchase Company
stock utilizing a pre-determined portion of the amount, if any, of the
Employee’s final bonus award. To the extent that stock or stock options payment
is utilized, the Committee reserves the right to determine the value and timing
of the stock shares or stock options awarded and any related or required vesting
requirements in any manner it deems necessary or appropriate in its sole
discretion.

The Committee also, at any time, either prior to, or at, the time of granting
any bonus awards, or by subsequent amendment thereto, may require, permit, or
approve the deferral or installment payments over time of any bonus award
payments or under the Program, in whole or in part, and under such rules and
procedures as the Committee may establish. The length of time of deferral or
installments will be determined at the sole discretion of the Committee.

 

7. 2009 CORPORATE PERFORMANCE CRITERIA

(Subject to the Discretionary Adjustment Factor)

The Performance Criteria used to determine the level of the Initial Bonus Award
Pool, if any, which is always subject to the Discretionary Adjustment Factor,
shall be as follows:

 

Goal

   Weight     Target    Bonus Payout Range  

Cash Flow

   50 %    $ 20M    0 -100 % 

OIBDA

   50 %    $ 405M    0 -100 % 

Individual Goals: Based on performance against pre-established goals/objectives,
managers will have +/-10% (staying within total fund) to adjust total award

OIBDA is operating income before depreciation and amortization

 

4



--------------------------------------------------------------------------------

Cash Flow is cash flows from operations, plus cash flows from investing
activities, plus cash flows from financing activities up to the amount of
consolidated capital expenditures.

Notes:

 

  (a) OIBDA and Cash Flow targets assume accrual amounts for all incentive
compensation, including bonuses, at budgeted levels.

 

  (b) OIBDA and Cash Flow targets exclude any impacts of any new M&A and
financing activities not assumed in the original budget.

 

  (c) Calculation of performance against each goal will be made independently of
the others.

 

  (d) The Committee may in its discretion calculate the performance results
without regard to: charges or credits impacting 2009 results due to errors or
changes in estimate in respect of prior periods; the cumulative effect of
changes in accounting principles; and/or any other items deemed by the Committee
to be extraordinary, nonrecurring or unusual in nature, including the resolution
of contingencies.

 

  (e) These goals do not constitute official forecasts and are not necessarily
consistent with publicly disclosed financial guidance or other forecasts.

 

  (f) Cash Flow is a different measure than “free cash flow” as used in the
Company’s external financial reporting.

 

  (g) Any updates provided by the Company during the course of a program period
regarding progress against performance targets should not be deemed to imply a
particular bonus payment. The extent to which performance targets are achieved
may not ultimately be deemed relevant by the Committee in its bonus payment
determination and may or may not be taken into account by the Committee.

 

8. CALCULATION OF INITIAL BONUS POOL:

(Subject to the Discretionary Adjustment Factor)

The following Calculation for Target Bonus Opportunity Percentages is merely
illustrative in nature, and may not reflect any other form or percentages or
calculation that the Committee may instead or in addition choose to consider or
apply. There is no obligation imposed on the Committee for uniformity of
treatment of Participants under the Program.

A. Target Bonus Opportunity Percentages:

The Initial Bonus Pool may be calculated based on an annual bonus target
percent, expressed as a percent of base pay, for each eligible employee. The
annual bonus target percents may vary by Band Level as follows:

 

Band Level

  

Target

01

   10%

02

   10%

03

   15%

04

   20%

05

   30%

06

   35%

07 and

Above

  

As individually

determined by

the Committee

 

5



--------------------------------------------------------------------------------

The level or “band” for each job may be determined based on a combination of
market data and internal equity comparisons. The bands help ensure that we are
appropriately positioning each job relative to how the job is paid in the
marketplace.

B. Prorating Target Bonus Calculations Based on Changes during the
Performance/Calendar Year:

Annual bonus target amounts are calculated based on the annual bonus target
percentage and the employee’s eligible salary. Bonus target amounts are prorated
in accordance with the Applicable Country-Specific Addendum to reflect changes
in eligibility, salary, band level, status and number of months worked in the
plan year. Once prorated target bonus amounts are calculated, the actual bonus
pool amount is determined based on the factors described above, including the
Committee’s discretion.

 

9. OTHER TERMS AND PROVISIONS:

No Contract: This Program document, other supporting documents concerning the
Program (including the Country-Specific Addenda), and the adoption,
administration or maintenance of the Program are not a contract and shall not be
deemed or construed to be a contract or other form of legally binding agreement
between the Company and any Employee, Participant or other person or group, nor
should the Program otherwise be regarded as being consideration for the
employment of any person.

Tax Withholdings: The Company will withhold from any amounts payable under the
Program all federal, state, foreign, city and local taxes as shall be legally
required.

No Additional Participant Rights: No Employee or Participant shall have any
claim or entitlement to be paid a bonus or any form of award under the Program.
The payment of a bonus or other form of award to an Employee or Participant
(either individually or as a group) in a plan period shall not be construed as
giving such Employee or Participant an entitlement to a bonus or other form of
award or such in any subsequent plan period or periods. Neither the status of
being an Employee or a Participant, nor being any beneficiary of either, shall
be construed as a Company commitment that any bonus amount or award will be
payable under the Program.

Employment at Will: The selection of an Employee for participation in the
Program, and the payment of a bonus or other award under the Program, will not
be construed as giving such an Employee or Participant the right to be retained
in the employ of the Company. The Company expressly reserves the right at any
time to terminate the employment of any Employee or Participant free from any
liability under the Program.

Governing Law: Except to the extent superseded by the laws of the jurisdiction
in which the applicable employee is employed, the validity, construction, and
effect of the Program and any matters or disputes relating to the Program, shall
be determined in accordance with the laws of the State of New York, without
regard to principles of conflict of law.

Severability: In the event that any provision of the Program shall be held or
found to be illegal or invalid by any presiding Court or tribunal of proper
jurisdiction, for any reason,

 

6



--------------------------------------------------------------------------------

such illegal or invalid provisions shall not affect the remaining parts of the
Program, and the Program shall be construed and enforced as if such provisions
had never been contained in the Plan.

Confidentiality: This Program Document and the Country-Specific Addenda, and the
information contained herein and therein, is for employee use only and should
not be shared with any non-employee or other third party.

 

7